Citation Nr: 1434011	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-44 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis of the right hand, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis of the left hand, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for arthritis of the right hand, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for arthritis of the left hand, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  Among the decorations he received for this service was the Combat Infantrymen's Badge and a Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  It was found therein that new and material evidence had not been received sufficient to reopen service connection claims for arthritis of the right hand or for the same of the left hand, both of which previously had been denied.  Each determination was appealed by the Veteran.

In March 2012, the Board remanded this matter.  The only directive was that a videoconference hearing be scheduled.  It was set for March 2012 before ultimately being reset for July 2012.  At that time, the Veteran failed to appear.  His request for a hearing therefore is deemed withdrawn.  38 C.F.R. § 20.704(d).  Determinations are made at this time concerning the new and material evidence issues comprising this matter based on review of the Veteran's paper and electronic claims files.  However, the service connection issues of this matter are REMANDED because determinations cannot be made yet.

This matter last was adjudicated by the RO in a September 2010 statement of the case.  Additional pertinent evidence received after the last adjudication must be considered initially by the RO (as the agency of original jurisdiction) unless either the right to this review is waived or the determination made by the Board is fully favorable.  38 C.F.R. § 20.1304(c).  Such evidence, particularly updated VA treatment records, is available, but there is no waiver.  Yet, the Board's determinations for the new and material evidence issues of this matter are fully favorable.  Initial consideration herein thus is allowable for them.  It is reiterated that no determination is made herein regarding the service connection issues.  Initial consideration indeed will be undertaken by the RO, whether acting through the Appeals Management Center or not, prior to consideration by the Board.


FINDINGS OF FACT

1.  Evidence received following unappealed rating decisions dated in June 2002 and July 2003 which denied service connection for arthritis of the right hand including as secondary to a service-connected disability was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.

2.  Evidence received following unappealed rating decisions dated in June 2002 and July 2003 which denied service connection for arthritis of the left hand including as secondary to a service-connected disability was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.


CONCLUSIONS OF LAW

1.  The June 2002 and July 2003 rating decisions are final, but service connection for arthritis of the right hand including as secondary to a service-connected disability is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).

2.  The June 2002 and July 2003 rating decisions are final, but service connection for arthritis of the left hand including as secondary to a service-connected disability is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties now is unnecessary, however.  The determinations made herein are that new and material evidence has been received to reopen the previously denied claims of service connection for arthritis of the right hand including as secondary to a service-connected disability and of the left hand including as secondary to a service-connected disability.  It follows that any errors committed with respect to the duty to notify and/or the duty to assist were harmless.

II.  New and Material Evidence to Reopen

A claim for which there is a final unfavorable decision shall be reopened and readjudicated if new and material evidence is received. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is evidence not previously submitted. Material evidence is evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit claimed. New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the benefit claimed. 38 C.F.R. § 3.156(a). The low threshold enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). All of the evidence, both new and previous, and any assistance required must be taken into consideration.  Id.

In a June 2002 rating decision, the Veteran's claims of service connection for arthritis of the right including as secondary to a service-connected disability and arthritis of the left hand including as secondary to a service-connected were denied.  That he had arthritis of the hands was acknowledged, but no evidence was found to establish onset during service, onset within the first post-service year, or a relationship to a service-connected disability.  In the case of the right hand, this disability was limitation of motion of the index finger and thumb residual from fracture after a shrapnel wound.  Another disability, scars of the hand residual from the same wound, was not mentioned.  The service-connected disability was forearm and second finger scars residual from the same in the case of the left hand.

The Veteran's service treatment records were noted for their silence concerning arthritis.  Findings of arthritis from VA treatment records and a May 2002 VA medical examination were highlighted.  Finally, reliance was placed on the examiner's stated belief that the Veteran's hand arthritis was not related to his injury during service.  Private treatment records, though in existence, were not considered.  A bit later the same month the rating decision was issued, the Veteran was informed of it and his appellate rights.  He did not appeal the determinations made therein.

Instead, the Veteran filed claims to reopen service connection for arthritis of each of his hands in December 2002.  The previous denials in this regard were confirmed and continued in a July 2003 rating decision.  Updated VA treatment records, private treatment records, and an April 2003 VA medical examination were considered in addition to the aforementioned evidence.  This examination, complete with its June 2003 addendum, lacked an opinion.  Once again, the Veteran was informed of it and of his appellate rights later in July 2003.  He did not appeal either of the determinations made therein.

No additional evidence concerning arthritis of either hand was received within the one year period following the July 2003 rating decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It, along with the June 2002 rating decision, accordingly became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Since they were issued, evidence regarding arthritis of the hands has been received.  This evidence includes updated VA treatment records and statements from the Veteran in his February 2010 claim and May 2010 notice of disagreement.  No consideration was given in either of the previous rating decisions to this evidence.  Thus, it is new.

The aforementioned evidence is material as well as new because it relates to an unestablished fact necessary to substantiate service connection.  A relationship between the Veteran's arthritis of the right hand and of the left hand to his service or his respective service-connected disability had not been established as of June 2002 and July 2003, but there is an indication of such now.  The Veteran states that arthritis has set in due to the shrapnel wounds he suffered during service.  Of note is that these wounds resulted in his service-connected disabilities.  For the purpose of reopening, the Veteran's credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  It is unnecessary to consider whether or not his competence in this regard also should be presumed for this purpose.  A June 2010 VA treatment record indeed reflects that he has osteoarthritis of the hands due to a service injury.

Given the difference between previously and now, the new and material evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's entitlement to service connection further has been raised by it.  Substantiation indeed may be achieved based on the previous evidence, the new and material evidence, and the evidence to be obtained on remand.  Discussed below is that this latter evidence includes additional updated VA treatment records as well as any relevant such private treatment records.  It also includes another VA medical examination complete with opinion.  In sum, all requirements for reopening claims of service connection for arthritis of the right hand and of the left hand have been met.  Doing so accordingly is warranted.


ORDER

New and material evidence having been received, service connection for arthritis of the right hand, including as secondary to a service-connected disability, is reopened.  This issue is granted to this extent only.

New and material evidence having been received, service connection for arthritis of the left hand, including as secondary to a service-connected disability, is reopened.  This issue is granted to this extent only.


(CONTINUED ON NEXT PAGE)
REMAND

Although the delay of a remand is regrettable, the Board cannot adjudicate the Veteran's entitlement to service connection for arthritis of the right hand including as secondary to a service-connected disability or of the left hand including as secondary to a service-connected disability without additional development.  It is required to ensure he is afforded every possible consideration.  That VA has a duty to assist him in substantiating his claims indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

VA treatment records dated into March 2014 are available.  They show that the Veteran receives ongoing care to include for his hands.  The likelihood that there are pertinent VA treatment records dated from March 2014 onward therefore is significant.  A request or requests for all of these records must be made.  VA indeed has constructive notice of all of its own treatment records regardless of whether or not they are pertinent.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned request is or requests are unsuccessful.

When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Some private treatment records concerning the Veteran's hands are available.  While none have become available in quite some time, there remains a likelihood that there are outstanding pertinent private treatment records.  The Veteran thus must be asked either to submit them or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

If a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an opinion is adequate when it allows for fully informed adjudication.  Id.  The Veteran's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the medical opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The only VA medical opinion available is that from the May 2002 examination.  This opinion is inadequate.  The Veteran's entire medical history at the time may have been considered.  Given that over 12 years have passed, however, his entire medical history as it stands today has not been considered.  The aforementioned June 2010 VA treatment record and his February and May 2010 statements obviously were not considered.  Neither was a July 2002 VA treatment record diagnosing traumatic arthritis, a November 2002 private treatment record documenting no awareness on the part of Dr. E.B. of posttraumatic arthritis, or the April 2003 VA medical examination.

Further, the accuracy of the factual premises underlying the opinion cannot be ascertained.  The factual premises themselves indeed cannot be ascertained.  Essentially no rationale was provided in support of the examiner's belief that the Veteran's arthritis of the right hand and of the left hand was not related to his injury during service.  Only one point, that the arthritis was osteoarthritis, indeed was referenced.  Even if a rationale had been provided, the opinion is incomplete.  A relationship to the Veteran's injury during service was addressed, but a relationship to his service-connected disabilities other than simply through this injury was not addressed.  Arrangements, in sum, must be made for another VA medical examination complete with opinion.

Accordingly, a REMAND is directed for the following:

1.  Issue to the Veteran and his representative a VCAA notice letter pertaining to the issues of entitlement to service connection for arthritis of the right hand, including as secondary to a service-connected disability, and entitlement to service connection for arthritis of the left hand, including as secondary to a service-connected disability.

2.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from March 2014 onward.  Associate all such records received with the paper or electronic claims file.  If any records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Ask the Veteran to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for such records with a follow-up request or requests as necessary.  Associate all such records received with the paper or electronic claims file.  If any are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

4.  After completion of all of the above, arrange for the Veteran to undergo an appropriate VA medical examination for his arthritis of the right hand and of his left hand.  The examiner shall review the paper and electronic claims files.  Such shall be documented in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran.  An assessment next shall be performed, the results of which shall be included in the report.  

The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis of the Veteran's right hand is related to his injury to this hand (shrapnel wound) during service, is related to his service otherwise, was caused by his service-connected limitation of motion of the index finger and thumb residual or scars of the hand, or has been aggravated (permanently worsened beyond natural progression) by either of these disabilities.  The same opinion shall be provided for the Veteran's arthritis of the left hand, except that the only service-connected disability for consideration is forearm and second finger scars.

A clear and full rationale is required for each opinion in the report.  This means that the conclusion reached (even if the conclusion is that an opinion cannot be provided without speculation) by the examiner must be supported.  As such, medical principles must be discussed as they relate to the pertinent medical and lay evidence.  The July 2002 and June 2010 VA treatment records, November 2002 private treatment record, May 2002 VA medical examination with opinion, April 2003 VA medical examination with no opinion but a June 2003 addendum, and the Veteran's February and May 2010 statements accordingly shall be addressed.  A copy of, or at least a citation to, any medical literature used finally shall be included in the report.

5.  Finally, readjudicate the issues of entitlement to service connection for arthritis of the right hand, including as secondary to a service-connected disability, and entitlement to service connection for arthritis of the left hand including as secondary to a service-connected disability.  Furnish the Veteran and his representative with a rating decision if either determination made is favorable.  If either is unfavorable, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in another denial.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


